Name: Council Regulation (EC) No 2701/1999 of 14 December 1999 amending Regulation (EC) No 2201/96 on the common organisation of the markets in processed fruit and vegetable products
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  plant product;  Europe
 Date Published: nan

 Important legal notice|31999R2701Council Regulation (EC) No 2701/1999 of 14 December 1999 amending Regulation (EC) No 2201/96 on the common organisation of the markets in processed fruit and vegetable products Official Journal L 327 , 21/12/1999 P. 0005 - 0006COUNCIL REGULATION (EC) No 2701/1999of 14 December 1999amending Regulation (EC) No 2201/96 on the common organisation of the markets in processed fruit and vegetable productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Union, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the Economic and Social Committee(2),Whereas:(1) Article 6 of Regulation (EC) No 2201/96(3) lays down that the quota fixed for granting production aid for products processed from tomatoes is to be shared out each year among the Member States; for the 1999/2000 marketing year this apportionment is to be calculated on the basis of the average quantities produced in compliance with minimum prices during 1997/1998 and 1998/1999; from 2000/2001 onwards it is to be based on the average quantities produced during the three marketing years preceding the marketing year for which the allocation is made;(2) In Portugal the 1997/1998 marketing year was characterised by extremely unfavourable weather conditions which led to an unusually sharp fall in production; an allocation of quotas on the basis of this unusually low production in Portugal would not take account of the production potential in this Member State under normal weather conditions;(3) Exceptionally, for the two marketing years concerned by the unusual fall in production of tomatoes for processing - 1999/2000 and 2000/2001 - only, Portugal should be given an additional quota for the production of tomato concentrates to make up for the loss of quota resulting from the abnormal conditions in 1997/1998 without injuring producers in the other Member States; this additional quantity should be fixed at 83468 tonnes for 1999/2000 and calculated, for 2000/2001, by replacing the quantity actually processed during the 1997/1998 marketing year by the quantity of 884592 tonnes originally allocated to Portugal;(4) This Regulation concerns the 1999/2000 marketing year; this marketing year started on 15 June 1999; this Regulation should apply from that date,HAS ADOPTED THIS REGULATION:Article 1The following paragraph shall be inserted in Article 6 of Regulation (EC) No 2201/96: "3a. Notwithstanding paragraph 3, an additional quantity of fresh tomatoes intended for the production of concentrate shall be allocated to Portugal for 1999/2000 and 2000/2001. This quantity shall be:- 83468 tonnes for 1999/2000, and- for 2000/2001, the difference between the quantity calculated in accordance with paragraph 3 and that calculated by replacing the quantity of fresh tomatoes used in Portugal for the production of concentrate in the 1997/1998 marketing year by 884592 tonnes.The volume of fresh tomatoes referred to in paragraph 1 and the quantity of fresh tomatoes intended for the production of concentrate referred to in the first indent of the second subparagraph of paragraph 2 shall be increased, for these two marketing years concerned, by the additional quantity allocated to Portugal."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 15 June 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) Opinion delivered 2 December 1999 (not yet published in the Official Journal).(2) Opinion delivered on 20 October 1999 (not yet published in the Official Journal).(3) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Regulation (EC) No 2199/97 (OJ L 303, 6.11.1997, p. 1).